DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 18 (“box”).  It is noted that reference character 12 is also directed to a “storage box” and appears to be the same as the “box” 18, but reference character 12 is shown in the drawings.  Any changes made to the reference characters in the drawings should also be reflected in the specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 48 (believed to be the linear hinge on page 17, line 8 in specification).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the series of linked contiguous inner tube sections, the connector, the connecting valve, and the valve switch (all elements from claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Pages 16-32, some reference characters (22, 25, 50, 60, 65) have multiple different element names associated with each reference character (for example, reference character 22 has been referred to as “cover”, “first section”, “front cover section” and “first cover section”).  Each element/reference character should have one consistent throughout the entire specification.  Therefore, each instance of this should be corrected. 
Page 20, line 4, “front frame” should be changed to --rear frame--.
Page 23, line 14, “comprised air” should be changed to --compressed air--.
Pages 31-32, each instance of “longitudinal support member 8” should be changed to --longitudinal support member 80--.
Appropriate correction is required.

Claim Objections
Claims 39, 42, 43 and 48 are objected to because of the following informalities:
Claim 39, line 3, “at the or each end” should be changed to be grammatically correct.
Claim 42, lines 1-2, “each lateral” should be changed to --each lateral inflatable support member-- for consistency purposes.
Claim 43, lines 2-3, “each inflatable support member” should be changed to “each inflatable lateral support member” since the lateral support members were the only support members disclosed as being inflatable.
Claim 48, lines 1-2, “each inflatable support member” should be changed to --each lateral inflatable support member-- for consistency purposes.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Regarding claims 46, claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  In claim 46, “deflation means to deflate” is interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 recites “each lateral inflatable support member within the front frame has two respective longitudinal ends which are permanently fixed to respective front connectors to provide airflow between the lateral inflatable support members and equalise the pressure within the lateral inflatable support members and also to synchronise the inflation/deflation of the lateral inflatable support members” in lines 11-15.  It is unclear if the airflow is provided and the pressure equalized between all of the lateral inflatable members or just the lateral inflatable support members of the front frame.  Clarification is required.
Claim 36 recites “each lateral inflatable support member within the rear frame has two respective longitudinal ends which are permanently fixed to respective rear connectors to provide airflow between the lateral inflatable support members and equalise the pressure within the lateral Page 2 of 9inflatable support members and also to synchronise the inflation/deflation of the lateral inflatable support members” in lines 16-20.  It is unclear if the airflow is provided and the pressure equalized between all of the lateral inflatable members or just the lateral inflatable support members of the rear frame.  Clarification is required.
Claim 37 recites the limitation "the lengths of the lateral inflatable support members" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the height of the tent canopy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the length of the storage box" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites “end sleeping accommodation areas” in line 2-3.  It is unclear if these areas are the same as the “accommodation area” previously recited in claim 36 (line 4).  If so, they should have the same name.  Additionally, it is noted that only one accommodating area was previously recited in claim 36 and yet two are referred to in claim 39.  Clarification is required.
Claim 42 recites “each lateral and longitudinal support member remains” in lines 1-2.  Due to the wording of this limitation, it is unclear if there are multiple longitudinal support members, when only one has previously been recited in claim 40 (line 2).  If Applicant meant to only recite the one longitudinal support member the claim should be reworded to something similar to “each lateral support member and the longitudinal support member remain”.  Clarification is required.   
Claim 48 recites the limitation "the chambers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites “inflating a support structure” in line 33.  It is unclear if this is the same support structure previously recited in line 7.  If so, “a” should be changed to --the-- or --said--.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 55 and 57 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 55 and 57 recited subject matter that has already been previously claimed in claim 36 (specifically lines 11-20).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11,028,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations of claims 36-43, 46, and 48-58 of the present invention are disclosed in the claims of the reference application/patent.  Regarding claims 44 and 47, it would have been obvious to have the compressor be an electric compressor with a power source in order to inflate a tent of that size quickly and also have the compressor deflate the tent as well. Regarding claim 45, it would have been obvious to provide a storage compartment for the compressor that is covered/lockable so that the user could easy store/lock the compressor away when not needed in a convenient place that is located on the tent assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36, 37, 43-47, 50, 52 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setzer (US-2010/0230999 A1) alone.
Claims 36 and 58: Setzer discloses a camping assembly comprising a storage box (100) and a tent (202, 204, 206, 214), wherein the storage box is arranged to contain the tent in a transportation configuration (FIG. 1) and wherein the tent is arranged to be assembled from the storage box whilst remaining attached to the storage box, an accommodation area is arranged to extend outwardly from the storage box (areas formed once 104/212 and 102/210 are opened); the tent comprising a canopy (formed by 202, 218) secured to a support structure (formed by 204, 206) for supporting the canopy in an assembled configuration (FIG. 2); wherein the support structure comprises a plurality of lateral inflatable support members (204, 206) and in which, in an assembled configuration, the lateral support members extend laterally across the canopy (as seen in FIG. 2); the lateral inflatable support members provide a front frame (formed by 206) and a rear frame (formed by 204); each lateral inflatable support member within the front frame (front frame has one lateral support member 206) has two respective longitudinal ends (one of which is clearly seen in FIG. 2), and each lateral inflatable support member within the rear frame (rear fame has one lateral support member 204) has two respective longitudinal ends (one of which is clearly seen in FIG. 2); wherein, in the assembled configuration, the box provides a fixed footprint about which the canopy is secured and the support structure tensions the canopy in the assembled configuration (paragraph 71; no further action needed by user to assemble the components of the tent once they activate operation of the camping assembly); and wherein the canopy is secured to the box in the transportation configuration and the canopy is secured to the box in the assembled configuration such that the canopy remains secured to the storage box as the tent is assembled from the transportation configuration to the assembled configuration.
While Setzer appears to show the lateral inflatable support members as being connected to the storage box and/or each other, Setzer is silent on how the lateral inflatable support members are connected.  However, in order for the camping assembly to operate, the lateral inflatable support members would logically have to be connected to the device by some sort of connection/connector.  As such, it would have been obvious to have the lateral inflatable support member of the front frame be connected to a front connector and have the lateral inflatable support member of the rear frame connected to a rear connector.  Furthermore, it would have been obvious to inflate both of the lateral inflatable support members simultaneously in a synchronized fashion using the one air pump/compressor (620 or 1216) in order to reduce the number of steps and/or time needed to set up the camping assembly.
Regarding claim 58, Setzer teaches maintaining the canopy secured to the storage box during assembly and opening the storage box and folding the tent assembly outwardly therefrom (paragraph 70-71) and inflating the support structure comprising the plurality of lateral inflatable support members (paragraph 71). 
Claim 37: Setzer discloses Setzer teaches lengths of the lateral inflatable support members of the first frame (204) and the second frame (206) as being greater than 50% of a length of the box (as evidenced by FIGS. 3 and 9).  
Claim 43: Setzer teaches the tent assembly as comprising a compressor (620, 1216) and wherein the compressor is arranged to inflate each inflatable support member from a stored configuration to an assembled configuration.
Claim 44: Setzer teaches the compressor as comprising an electric compressor and also comprising a power source (1202; paragraph 70).
Claim 45: Setzer teaches a storage compartment (510) for storing the compressor therein (could be considered part of the mechanics; paragraph 51) and in which the storage compartment comprises a cover for concealing and/or accessing the compressor (as seen in FIG. 5).
Claims 46 and 47: Setzer teaches deflation means to deflate the inflatable support members, wherein the deflation means is provided by a compressor (paragraph 71).
Claim 50: Setzer discloses the canopy as being fixed around a lower periphery to a rigid periphery provided by the storage box (as seen in FIG. 2, the lower edge of member 202 and 214 are connected to a periphery of the rigid storage box in the assembled configuration).
Claim 52: Setzer discloses the rigid cover comprises a first cover section (104/212) and a second cover section (102/210) and both cover sections are pivotally connected to the storage box (paragraphs 47, 71).

Claim(s) 40-42, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setzer (US-2010/0230999 A1) in view of Lee (US-2003/0213512 A1).
Claims 40, 41 and 49: Setzer is discussed above but lacks a longitudinal support member.  Lee discloses an inflatable tent comprising a plurality of lateral inflatable support members (21, 22, 23) and a longitudinal inflatable support member (4), wherein the lateral inflatable support members and the longitudinal inflatable support member provide a single inflatable network (paragraph 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setzer to include an inflatable longitudinal support member, such as that taught by Lee, to provide support for the canopy along a longitudinal direction of the camping assembly would help support the canopy better during windy conditions thus ensuring the camping assembly maintains its shape while in use.
Claim 42: Setzer teaches each lateral support member as remaining attached to the canopy in the transportation configuration and in the assembled configuration and remain attached to the canopy as the tent is assembled from the transportation configuration to the assembled configuration (paragraph 71; no further action needed by user to assemble the components of the tent once they activate operation of the camping assembly).  If Setzer was modified to include a longitudinal support member that is integrally formed with the rest of the support structure, then it would also remain attached to the canopy during transportation. 

Claim(s) 36-39, 43-44, 46, 47, 50-53 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couix (US-3,753,590) in view of Setzer (US-2010/0230999 A1).
Claims 36 and 58: Couix teaches a camping assembly comprising a storage box (4) and a tent (seen in FIG. 2), wherein the storage box is arranged to contain the tent in a transportation configuration (FIG. 3) and wherein the tent is arranged to be assembled from the storage box whilst remaining attached to the storage box (as seen in FIGS. 4-7), an accommodation area (7 or 8) is arranged to extend outwardly from one longitudinal end of the storage box (as seen in FIGS. 2 and 4-7); the tent comprising a canopy (11) secured to a support structure (comprised of members 12-16) for supporting the canopy in an assembled configuration (FIG. 2); wherein the support structure comprises a plurality of lateral support members (12-16), and in which, in an assembled configuration, the lateral support members extend laterally across the canopy (FIG. 1); the lateral support members provide a front frame and rear frame (the front frame being comprised of members 12 and 13 on one longitudinal end of the storage box and the rear frame being comprised of members 15 and 16 on the opposite longitudinal end of the storage box); each lateral support member within the front frame has two respective longitudinal ends which are permanently fixed to the respective front connectors (19); each lateral support within the rear frame has two respective longitudinal ends which are permanently fixed to respective rear connectors (24; 16 is connected to 24 via 26 and 15); wherein, in the assembled configuration, the box provides a fixed footprint about which the canopy is secured and the support structure tensions the canopy in the assembled configuration (as seen in FIG. 2, the canopy does not extend out past the edges of the box/trailer and is fully supported by the support structure); and wherein the canopy is secured to the box in the transportation configuration and the canopy is secured to the box in the assembled configuration such that the canopy remains secured to the storage box as the tent is assembled from the transportation configuration to the assembled configuration (as evidenced by FIGS. 4-7).
Couix lacks the lateral support members as being inflatable.  Setzer teaches a tent trailer comprising a storage box (seen in FIG. 1) and a tent (seen in FIG. 2), wherein the tent comprises a canopy 202, 214) and a support structure (204, 206) for supporting the canopy in an assembled configuration (such as that seen in FIG. 2), wherein the support structure comprises a plurality of lateral inflatable support members (paragraph 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Couix to include inflatable lateral members, as taught by Setzer, so that the user could easily open the camping assembly and have the support structure be erected without an effort from the user, such as adjusting poles to the correct location.  Having an inflatable support structure would also allow the support structure to be folded up into a much more compact size when not in use thus providing more storage space for other objects.  Additionally, if the lateral supports of Couix are modified to be inflatable, such as taught by Setzer, who teaches the inflatable supports to be equalized in pressure, then the supports of Couix will be as well.
Regarding claim 58, Couix teaches maintaining the canopy secured to the storage box during assembly and opening the storage box and folding the tent assembly outwardly therefrom (as seen in FIGS. 4-7). If the lateral supports members were modified as above to be inflatable like those of Setzer, then a method step of inflating the support structure would be performed, such as done in Setzer (paragraph 71), so that the camping assembly would be erected.
Claim 37: Setzer teaches lengths of the lateral inflatable support members of the first frame (204) and the second frame (206) as being greater than 50% of a length of the box (as evidenced by FIGS. 3 and 9).  It would have been obvious to form the lateral supports of Couix to be being greater than half a longitudinal length of the box if the frames were inflatable so that the height of the camping assembly could be taller but still fit compact into the storage box when in the transportation configuration.
Claims 38 and 39: Couix discloses the camping assembly as comprising three lateral supports (13-15) located in parallel vertical planes which provide a central accommodation area and the central accommodation area provides an increased height area compared to end sleeping accommodation areas which are provided at each end (formed by 7 and 8).
Claim 43: Setzer teaches the tent assembly as comprising a compressor (620, 1216) and wherein the compressor is arranged to inflate each inflatable support member from a stored configuration to an assembled configuration.
Claim 44: Setzer teaches the compressor as comprising an electric compressor and also comprising a power source (1202; paragraph 70).
Claims 46 and 47: Setzer teaches deflation means to deflate the inflatable support members, wherein the deflation means is provided by a compressor (paragraph 71).
Claim 50: Couix teaches the canopy as being fixed around a lower periphery to a rigid periphery provided by the storage box (as seen in FIGS. 2 and 4-7).
Claim 51: Couix teaches at least a part of the canopy as being fixed and gripped/clamped in a static configuration to a rigid periphery portion provided by the box and the at least part of the canopy is immovably retained to a rigid portion provided by the box (as seen in FIGS. 4-7, at least the portion of the canopy that covers the accommodation areas is secured to and immovable relative to an upper edge of the rigid first and second cover sections while the tent being assembled).
Claim 52: Couix teaches the rigid cover comprises a first cover section (7) and a second cover section (8) and both cover sections are pivotally connected to the storage box (FIGS. 1, 2, and 4-6).
Claim 53: Couix teaches the front frame as comprising at least two lateral support members (15, 16) comprising a front lateral support member (16) and a rear lateral support member (15) and in which the length of the rear lateral Page 5 of 9support member is greater than the length of the front lateral support member, and in which the rear frame comprises at least two lateral support members (12, 13) comprising a front lateral support member (13) and a rear lateral support member (12) and in which the length of the rear lateral support member is greater than the front lateral support member (as seen in FIG. 1).

Claim(s) 40-42 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couix (US-3,753,590) in view of Setzer (US-2010/0230999 A1) as applied to claim 36 above, and further in view of Brown (US-5,462,330).
Claim 40: Couix is discussed above and teaches a lateral member (14) in the middle of the tent to support the midsection of the canopy, but does not teach a longitudinal support member extending longitudinally along the storage box. Brown teaches a folding camping trailer comprising a storage box (16-18, 20) a canopy (76) which is supported by a plurality of lateral support members (30, 32) and a longitudinal support member (34) extending longitudinally along the assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Couix to include a longitudinal support member, such as that taught by Brown, that would automatically be extended by the lateral support members as the storage box was opened and support the midsection of the canopy so that the user did not have to manually then adjust another pole (65) to support this portion of the canopy. 
Claim 41: If Couix was modified to have a longitudinal support member such as that taught by Brown, it would also be inflatable if Couix was modified to have all the support members of the support structure be inflatable, such as taught by Setzer.
Claim 42: Couix teaches each lateral support member as remaining attached to the canopy in the transportation configuration and in the assembled configuration and remain attached to the canopy as the tent is assembled from the transportation configuration to the assembled configuration (as evidenced by FIGS. 4-7).  Brown teaches each lateral support member and the longitudinal support member as remaining attached to the canopy in the transportation configuration (FIG. 1) and in the assembled configuration (FIG. 5) and remain attached to the canopy as the tent is assembled from the transportation configuration to the assembled configuration (as seen in FIGS. 2-4).
Claim 49: Couix is discussed above and teaches a lateral member (14) in the middle of the tent to support the midsection of the canopy, but does not teach a longitudinal support member extending longitudinally along the storage box. Brown teaches a folding camping trailer comprising a storage box (16-18, 20) a canopy (76) which is supported by a plurality of lateral support members (30, 32) and a longitudinal support member (34) extending longitudinally along the assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Couix to include a longitudinal support member, such as that taught by Brown, that would automatically be extended by the lateral support members as the storage box was opened and support the midsection of the canopy so that the user did not have to manually then adjust another pole (65) to support this portion of the canopy.  Additionally, Setzer teaches all the support members as being a single inflatable network (204 and 206 are connected and inflated at the same time).

Allowable Subject Matter
Claims 54 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (upon filing of a proper terminal disclaimer).
Claims 48, 55 and 57 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, or 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (upon filing of a proper terminal disclaimer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636